Citation Nr: 1806587	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  10-01 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease prior to November 17, 2010, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Army from February 1977 to April 1983.  He is the recipient of the Army Service Ribbon and the Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction was subsequently transferred to the RO in Oakland, California.  This matter was remanded in February 2014.  A Supplemental Statement of the Case (SSOC) was issued in July 2014.

The Board observes that a July 2014 rating decision granted service connection for bilateral lower extremity radiculopathy of both the sciatic and femoral nerves.  No Notice of Disagreement (NOD) was received within one year of notification of such decision regarding the ratings or effective dates assigned.  Thus, those matters are not currently before the Board.  

The appellant was afforded a travel Board hearing in August 2013.  In an October 2017 letter, the Board advised the appellant that the Veterans Law Judge before whom he had testified in August 2013 was no longer employed by the Board.  He was offered the opportunity to attend another hearing before a different Veterans Law Judge, but the appellant did not respond.  As noted in the October 2017 letter, absent a response from the appellant in the applicable time period, the Board will presume that he does not want another hearing and proceed accordingly.  The Board observes, however, that a copy of such letter was sent to the South Carolina Department of Veterans Affairs, although the appellant is represented by the California Department of Veterans Affairs.  As this matter is being remanded regardless, should the appellant desire another Board hearing, he and his representative are invited to submit a request for such.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As directed in the February 2014 Remand, the appellant was afforded a VA examination for his lumbar spine in March 2014.  During such examination, the appellant described flare-ups as "intermittent with activity."  The examiner stated that pain could limit functional ability during flare-ups and limit range of motion at the extreme ends of range of motion.  However, the examiner was unable to describe such additional limitation during flare-ups in terms of range of motion without resorting to speculation.

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the U.S. Court of Appeals for Veterans Claims held that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if so, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  Id. at 32. 

The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 34 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).  In light of Sharp, a new examination is necessary.

The Board also observes that, since the appellant's March 2014 examination was conducted, the Court held that, pursuant to 38 C.F.R. § 4.59 (2017), joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing situations, in order for an examination to be considered adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, such should also be tested during the appellant's new examination.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for an appropriate examination to clarify the severity of his service-connected lumbar spine disability.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should specifically delineate all pathology and symptoms attributable to the service-connected lumbar spine disability.  

The examination report should include the range of motion of the lumbar spine in degrees.  The examiner must, to the extent practicable, specifically measure both active and passive range of motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  If any such testing cannot be performed on the joint at issue, he or she should state so and provide an explanation.  Additionally, the examiner should comment on the extent of any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  A clear rationale for all opinions must be provided.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the appellant, to what extent, if any, such flare-ups affect functional impairment.  

The examiner is informed that the Court has held that simply stating that description in terms of additional range of motion loss is not possible because the examination was not conducted during a flare-up is inadequate.

2.  If upon completion of the above action, any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





